138 Ga. App. 903 (1976)
228 S.E.2d 1
JEFFARES
v.
TRAVELERS INSURANCE COMPANY et al.
52008.
Court of Appeals of Georgia.
Argued April 12, 1976.
Decided April 29, 1976.
Rehearing Denied June 11, 1976.
Nicholas F. Maniscalco, for appellant.
B. A. Bladen, for appellees.
QUILLIAN, Judge.
This is an appeal from the judgment of the superior court affirming the award of the State Board of Workmen's Compensation.
The claimant was injured in 1972 and a Form 16, stating that the claimant had a disability of his right leg, was signed by the parties and approved by the board in 1973. In 1974, the claimant filed for a hearing contending that the average weekly wage stated in the original *904 agreement was incorrect.
The approved agreement, not having been appealed within the time provided by law, was res judicata as to matters determined therein and therefore the appeal is without merit. Travelers Ins. Co. v. Hammond, 90 Ga. App. 595 (83 SE2d 576); Manus v. Liberty Mut. Ins. Co., 100 Ga. App. 289 (111 SE2d 103).
On sufficient showing, the present claimant may have a remedy as to an erroneous award in a court of equity but not on direct appeal of the board's award.
Judgment affirmed. Deen, P. J., and Webb, J., concur.